Citation Nr: 0309335	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  02-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $5,720.08.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel





INTRODUCTION

The veteran served on active duty from April 1952 to April 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office's (RO) 
Committee on Waivers and Compromises (Committee) in Muskogee, 
Oklahoma, which denied the above claim.

In accordance with the appellant's request, a videoconference 
hearing before the Board was scheduled in February 2003.  
However, he failed to report for that hearing.


REMAND

In advancing his claim for a waiver of his indebtedness, the 
veteran submitted a Financial Status Report, received in 
September 2001, in which he reported a monthly income of 
$754.25.  He also reported monthly expenses of $709.00, which 
included rent or mortgage ($260.00), food ($120.00), other 
living expenses such as insurances, and loan payments.  He 
did not list any medical expenses.  Curiously, when he 
reported his expenses in March 2002, he listed expenses for 
medicine and doctors ($120.00), but he did not list expenses 
for food.  

Moreover, the veteran reported in his notice of disagreement 
of January 2002 that to require repayment of this debt would 
place an undue financial burden upon him.  He also reported 
that his household and daily living expenses exceeded his 
monthly income.  In March 2002, the veteran indicated that he 
was behind in house payments and now suffered from glaucoma, 
prostate cancer, and depression.  Based on the veteran's 
inconsistent financial status reports coupled with his 
reported medical problems and written statements that his 
expenses exceed his income, the record indicates that the 
veteran has greater household expenses than previously 
reported, and it is possible that the financial situation 
depicted earlier is no longer accurate.  In order to obtain 
an accurate picture of the veteran's financial situation as 
it currently exists, another financial status report should 
be obtained.

Accordingly, this case is remanded for the following:

1.	The RO should request that the veteran 
submit a current Financial Status 
Report listing all monthly income, 
monthly expenses, and assets, 
including expenses for food and all 
unreimbursed medical expenses.  This 
information should be sought for the 
veteran's current financial situation.

2.	The RO should also ask the veteran to 
provide information regarding any 
evidence reflecting his current health 
condition for which he may have 
medical expenses not previously 
reported.

3.	After the above-requested development 
has been completed, the RO should make 
any needed adjustments to the amount 
of the overpayment, if needed.  With 
respect to any remaining overpayment, 
the issue of entitlement to waiver 
should be readjudicated, including a 
determination on the question of 
collection in light of principles of 
equity and good conscience.  If the 
benefit sought is denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  He has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


